IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-93,824-01


                      EX PARTE SHANEA LYNN REEDER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 5427-A IN THE 31ST DISTRICT COURT
                           FROM WHEELER COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty and was convicted of unlawful possession of a firearm by a felon

and sentenced to five years’ imprisonment. Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant contends that his conviction is illegal because the underlying offense used to show

that he was a felon was not a final felony conviction. Applicant was serving a deferred adjudication

supervision sentence at the time he allegedly possessed a firearm. He alleges that because his guilt

had not been adjudicated, he was not a felon and therefore should have not been convicted of

unlawful possession of a firearm by a felon.
                                                                                                       2

        Applicant has alleged facts that, if true, might entitle him to relief. Accordingly, the record

should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). In developing the record, the trial court may use any means set out in

Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant

is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall

appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel

is appointed or retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

had a different felony conviction which could have been used as the predicate offense for this felony

conviction. The trial court may make any other findings and conclusions that it deems appropriate

in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 2, 2022
Do not publish